Citation Nr: 1113271	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  09-07 283	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from January 1944 to May 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).  The issue remaining on appeal was remanded for additional development in January 2010.  The requested development has been substantially completed.  Jurisdiction over the Veteran's claims file has been transferred to the VARO in St. Petersburg, Florida.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of this appeal has been obtained.  

2.  Tinnitus is shown to have developed as a result of a service-connected bilateral hearing loss disability.


CONCLUSION OF LAW

Tinnitus is proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.310 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (hereinafter "the Court") have been fulfilled by information provided to the Veteran in an October 2007 letter from the RO.  That letter notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claim and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  Subsection (b)(3) was also added and notes that no duty to provide § 5103(a) notice arises "[u]pon receipt of a Notice of Disagreement" or when "as a matter of law, entitlement to the benefit claimed cannot be established."  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  Notice as to these matters was provided in the October 2007 correspondence.  The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record included service treatment records, VA treatment and examination reports, and the Veteran's statements in support of his claim.  The Veteran has identified no existing records pertinent to his claim requiring additional VA assistance.  Further attempts to obtain additional evidence would be futile.  

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claim would not cause any prejudice to the appellant.

Service Connection Claim

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit held that the lay evidence presented by a veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2010).

In this case, service treatment records are negative for complaint, treatment, or diagnosis of tinnitus.  Records show the Veteran worked as a cylinder press feeder prior to active service.  In statements in support of his claim the Veteran reported that he was exposed to an explosion while working on a detail passing ammunition to a storage facility in San Francisco, California.  He also stated that noise from the presses in a print shop during active service caused ringing in his ears.  

VA treatment records dated in June 2003 show a primary care examination revealed no tinnitus.  Subsequent treatment reports are negative for complaint or diagnosis of tinnitus.  

On VA examination in June 2008 the Veteran reported that he had worked in a print shop for six months during active service and was later assigned to office work.  He also stated that he had been near an explosion during service.  He reported he had more than 40 years of post-service occupational noise exposure to printing presses.  The examiner noted there was no history of tinnitus, but that he complained of a rattling in the right ear which an ear, nose, and throat examiner had related to arthritis.  The examiner found the noise the Veteran described in his head was not tinnitus.  

In private medical correspondence dated in July 2008, A.L., Au.D CCC-A, noted the Veteran reported exposure to a heavy ammunition explosion from a distance of approximately six to seven feet while handing off ammunition to be stacked.  He stated he was subsequently assigned to a print shop and operated press machines for six months.  He also reported that he had experienced ringing in the ears during service, but that had not reported it to his superiors.  After service he stated he worked at a print shop on the press machine for about 30 years.  He denied any significant recreational noise exposure, but admitted that as a young man he had hunted and used power tools.  Dr. A.L. noted that the Veteran's service and VA examination reports were reviewed and found that it was more likely than not that his bilateral tinnitus and hearing loss were related to his military noise exposure.  It was noted that based upon general accepted medical principles the etiology of his tinnitus was most likely due to or caused by acoustic trauma and hearing loss.  It was further noted that according to the American College of Occupation and Environmental Medicine noise exposure without hearing protection can cause and/or contribute to noise-induced hearing loss, acoustic trauma, and tinnitus in individuals.  

In a January 2010 decision the Board granted an appeal for entitlement to service connection for bilateral hearing loss.  A 10 percent disability rating was subsequently assigned.

VA treatment records dated in March 2010 show that an initial outpatient treatment examination revealed no tinnitus.  On VA audiology examination in August 2010 the Veteran reiterated his report of noise exposure in service and reported a current complaint of tinnitus onset seven to eight years earlier.  He described his tinnitus as a bilateral buzzing sound that was worse in the left ear which occurred a few times per week and lasted for five to six minutes.  The diagnoses included reported intermittent/recurrent bilateral tinnitus.  The audiologist found it was less likely that the Veteran's tinnitus was caused by or a result of in-service noise exposure.  It was noted that he reported the onset of tinnitus five decades after service and was more likely due to other etiologies such as aging, long-term occupational noise exposure without hearing protection, recreational noise exposure without hearing protection, hypertension, and usage of potentially ototoxic medications.  The audiologist also stated it would be speculative to allocate a degree of the current tinnitus to each of these etiologies. 

Based upon the evidence of record, the Board finds the Veteran's tinnitus is shown to have developed as a result of a service-connected disability.  The evidence shows he reported a history of exposure to noise during active service without hearing protection.  There is no apparent dispute as to this report and his exposure to acoustic trauma is conceded.  Service connection for bilateral hearing loss based upon noise exposure in service was granted in a January 2010 Board decision.  The Veteran is competent to give evidence about symptoms of tinnitus or rattling in the ears he experienced.  See Charles v. Principi, 16 Vet. App. 370 (2002).


Although the August 2010 VA examiner found that any present tinnitus was not likely related to service, the Board finds the July 2008 private opinion of Dr. A.L. is persuasive.  It was the opinion of Dr. A.L. that the Veteran's tinnitus developed both as a result of his acoustic trauma in service and his service-connected hearing loss disability.  It is significant to note that the August 2010 VA examiner provided no opinion as to whether the Veteran's tinnitus may have developed as a result of hearing loss and no opinion addressing the veracity of his earlier reports of tinnitus and rattling in the ears.  The record also indicates the private examiner, Dr. A.L., has advanced training in the field of audiology.  Dr. A.L.'s opinion is shown to have been provided based upon a review of the Veteran's credible report of history and service treatment records and a thorough examination.  The opinion is unequivocal.  Therefore, the Board finds service connection for tinnitus is warranted as secondary to the Veteran's hearing loss disability.


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


